DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
The Amendment filed 5/16/2022 has been entered.  Claims 1-4, 7-13, 16-24 are pending in the application with claims 1-4, 7-13, 16-19 amended, claims 5, 6, 14, 15 cancelled, and claims 20-24 newly added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7-11, 13 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojouri (US Patent Application Publication No. 2007/0265569).

In regard to claim 1, Kojouri discloses an esophageal introducer device (nasopharyngeal sheath, Figs. 3-5), comprising:
an elongated tubular body having a substantially circular wall with an interior surface that defines an interior chamber extending from a first opening formed at an end of a first body portion (distal half of the tubular body) of the tubular body to a second opening formed at an end of a second body portion (proximal half of the tubular body) of the tubular body (the sheath, shown in Figs. 3-5, has a circular shape having openings at proximal and distal ends of the sheath),
wherein the first body portion end is formed with an edge (21) which is curved to form a rounded tip within which the first opening is disposed, the rounded tip configured to enhance patient comfort during introduction of the introducer device into or through the patient gastrointestinal system (Par. 24 teaches of the lip (21) being rounded and beveled to minimize discomfort),
wherein the interior chamber is adapted to receive a tubular portion of an endoscope (the interior chamber of the nasogastric sheath is configured to guide a nasogastric tube from the nasal cavity to the esophagus and would be capable of receiving an endoscope), and
wherein at least a portion of the tubular body is separable into two substantially semi-circular halves (Fig. 9, Par. 24,28) and the first body portion is formed of a flexible first material adapted to bend to conform to the endoscope tubular portion shape (the first body portion is formed of rubber or latex which is flexible and would be capable of conforming to a tubular portion of endoscope, Par. 24) and the second body portion is formed of a second material, the second material being more rigid than the first material (the second body portion contains rings (22) which would be more rigid than the material of the first body portion enabling an operator to grasp the rings and tear the sheath).


In regard to claim 3, Kojouri teaches wherein the tubular body is configured to be at least partially separable into two substantially semi-circular halves (Fig. 9, Par. 24,28).

In regard to claim 4, Kojouri teaches wherein the circular wall of the elongated tubular body is configured with a separation element that defines the semi-circular halves and provides for the separation thereof (Fig. 9, Par. 24,28).

In regard to claim 7, Kojouri teaches wherein the fisrt body portion is formed from a different material than the second body portion (the first body portion is formed of rubber or latex and is flexible, Par. 24 and the second body portion which forms rings (22) is formed of a more rigid material to enable grasping and pulling by a physician).

In regard to claim 8, Kojouri teaches wherein the tubular body has an exterior surface with a lower coefficient of friction than the medical device being inserted into the introducer device (the tubular body is capable of a receiving a medical device that has a higher coefficient of friction than the exterior surface of the tubular body).

In regard to claim 9, Kojouri teaches wherein the medical device is an endoscope (the medical device is capable of being an endoscope inserted through the nasogastric sheath).

In regard to claim 10, Kojouri teaches wherein a substantial portion of the tubular body has an outside diameter that is sufficiently narrow as to allow the introducer device to pass through a substantially tubular body vessel (Figs. 6-8).


In regard to claim 11, Kojouri discloses an introducer device (nasopharyngeal sheath, Figs. 3-5) for introduction of one or more medical devices into a patient esophagus through a nasal or oral cavity (the device is configured to guide nasogastric tubes through the nasal cavity to an esophagus of a patient, Figs. 6-8, Par. 27), comprising:
an elongated tubular body having a substantially circular wall with an interior surface that defines an interior chamber extending from a first opening formed at an end of a first body portion (distal half of the tubular body) of the tubular body to a second opening formed at an end of a second body portion (proximal half of the tubular body) of the tubular body (the sheath, shown in Figs. 3-5, has a circular shape having openings at proximal and distal ends of the sheath), with at least the first body portion being sufficiently flexible to conform to the shape of and travel through a patient pharynx and esophagus (Par. 24 teaches of the sheath formed of rubber or latex that is flexible),
wherein an edge (21) of the first body portion end is curved to form a rounded tip within which the first opening is disposed to enhance patient comfort during introduction of the introducer device into or through the patient gastrointestinal system (Par. 24 teaches of the lip (21) being rounded and beveled to minimize discomfort), 
wherein the interior chamber is of sufficient size to receive an esophageal endoscope and enables visualized introduction and placement of at least the first portion of the introducer device within a patient gastrointestinal system with video imaging provided by the endoscope through the first opening (the interior chamber of the nasogastric sheath is configured to guide a nasogastric tube from the nasal cavity to the esophagus and would be capable of receiving an esophageal endoscope in which the endoscope can image through the first opening), and
wherein the tubular body is separable into two substantially semi-circular halves  (Fig. 9, Par. 24,28).


In regard to claim 13, Kojouri teaches wherein the circular wall of the elongated tubular body is formed with a pair of opposing perforated lines defining the semi-circular halves and provided for the separation thereof (Fig. 9, Par. 24).

In regard to claim 16, Kojouri teaches wherein the first body portion is formed from a different material than the second body portion (the first body portion is formed of rubber or latex and is flexible, Par. 24), and the second body portion material is more rigid than the first body portion material (the second body portion contains rings (22) which would be more rigid than the material of the first body portion enabling an operator to grasp the rings and tear the sheath).

In regard to claim 17, Kojouri teaches wherein the tubular body has an exterior surface with a lower coefficient of friction than the medical device being inserted into the introducer device to enhance patient comfort (the tubular body is capable of a receiving a medical device that has a higher coefficient of friction than the exterior surface of the tubular body).

In regard to claim 18, Kojouri teaches wherein the second medical device is a feeding tube (Fig. 7, Par. 26).

In regard to claim 19, Kojouri teaches wherein a substantial portion of the tubular body has an outside diameter that is sufficiently narrow so as to allow the introducer device to pass through a substantially tubular oral or nasal cavity (Figs. 6-8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kojouri (US Patent Application Publication No. 2007/0265569) in view of Licata et al. (US Patent No. 5,951,518, hereinafter Licata).

In regard to claim 20, Kojouri discloses an introducer device (nasopharyngeal sheath, Figs. 3-5) for introduction of one or more medical devices into a patient esophagus through a patient nasal cavity (the device is configured to guide nasogastric tubes through the nasal cavity to an esophagus of a patient, Figs. 6-8, Par. 27), comprising: 
an elongated tubular body having a substantially circular interior wall that defines an interior chamber extending from a first opening formed at first body portion (distal half of the tubular body) of the tubular body to a second opening formed at second body portion ((proximal half of the tubular body) of the tubular body (the sheath, shown in Figs. 3-5, has a circular shape having openings at proximal and distal ends of the sheath),
wherein an edge (21) of the first body portion end is curved along its perimeter to form a rounded tip within which the first opening is disposed, the rounded tip specifically configured to enhance patient comfort during introduction of the introducer device into or through the patient gastrointestinal system (Par. 24 teaches of the lip (21) being rounded and beveled to minimize discomfort), 
wherein the diameter of the interior chamber is of sufficient size to receive an esophageal endoscope and enables visualized introduction of the introducer device through the first opening of the tubular body to support placement of at least the first body portion of the introducer device into an introduced position within the patient esophagus (the interior chamber of the nasogastric sheath is configured to guide a nasogastric tube from the nasal cavity to the esophagus and would be capable of receiving an esophageal endoscope in which the endoscope can image through the first opening), 
wherein at least the first body portion of the introducer device remains in the first introduced position while the esophageal endoscope is removed and a second medical device is introduced to the introduced position (the introducer device is capable of being used to perform the claimed function), and 
wherein the tubular body is separable into two substantially semi-circular halves to support removal of the introducer device from within the patient while permitting the second medical device to remain in the introduced position (Fig. 9, Par. 24,28). 
Kojouri does not expressly teach with the second body portion terminating at an end portion formed in the shape of a cone having an exterior wall adapted to fit within a patient nasal cavity.
Licata teaches an analogous introducing device (10, Fig. 1) comprising a splittable sheath (12) and hub (17).  The proximal end of the sheath has a flared opening (34) in the shape of a cone which aids insertion of medical devices, such as catheter guidewire, or the like within the bore (14) of the splittable sheath (Col. 4, Lines 26-32).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the second opening of Kojouri to have a flared opening as taught by Licata to aid the insertion of medical devices, such as catheter guidewire, or the like within the bore of the splittable sheath (Col. 4, Lines 26-32).  The distal portion of the second body portion still being sized to fit within a patient nasal cavity.

In regard to claim 21, Kojouri teaches wherein the rounded tip enhances patient comfort by reducing irritation of the patient esophageal sphincter (Par. 24 teaches of the lip (21) being rounded and beveled to minimize discomfort).

In regard to claim 22, Kojouri teaches wherein the first body portion is formed of a first material and the second body portion is formed of a second material, the first material is flexible and sufficiently rigid to support the first body portion maintaining a substantially tubular shape when at least a section of the first body portion is within an upper esophageal sphincter (the first body portion is formed of rubber or latex which is flexible and would be capable of conforming to a tubular portion of endoscope, Par. 24), and the second material is more rigid than the first material (the second body portion contains rings (22) which would be more rigid than the material of the first body portion enabling an operator to grasp the rings and tear the sheath).

In regard to claim 23, Kojouri teaches wherein the rounded tip prevents the introducer device from irritating the patient post pharyngeal wall (Par. 24 teaches of the lip (21) being rounded and beveled to minimize discomfort and therefore would limit discomforting the patient post pharyngeal wall).
.
In regard to claim 24, Kojouri teaches wherein a scope portion of the esophageal endoscope has an internal tubular diameter of at least 4mm (an endoscope having an internal diameter of at least 4mm is capable of being inserted within the introducer device).

In regard to claims 2 and 12, Kojouri is silent with respect to the second body portion has a conical shape such that the second opening has a larger diameter than the first opening.
Licata teaches an analogous introducing device (10, Fig. 1) comprising a splittable sheath (12) and hub (17).  The proximal end of the sheath has a flared opening (34) in the shape of a cone which aids insertion of medical devices, such as catheter guidewire, or the like within the bore (14) of the splittable sheath (Col. 4, Lines 26-32).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the second opening of Kojouri to have a flared opening as taught by Licata to aid the insertion of medical devices, such as catheter guidewire, or the like within the bore of the splittable sheath (Col. 4, Lines 26-32).

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7-13, 16-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	July 21, 2022